      Case 2:21-cv-00109-ECM-SRW Document 3 Filed 04/01/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

OSIE LEE DAVIS,                                  )
                                                 )
       Petitioner,                               )
                                                 )
       v.                                        ) CIV. ACT. NO. 2:21-cv-109-ECM
                                                 )                [WO]
UNITED STATES OF AMERICA,                        )
                                                 )
       Respondent.                               )

                                    OPINION and ORDER

       On March 3, 2021, the Magistrate Judge entered a Recommendation that the

petitioner’s motion to vacate, set aside or correct sentence pursuant to 28 U.S.C. § 2255 be

dismissed for lack of jurisdiction. (Doc. 2). No objections to the Recommendation have

been filed. Upon an independent review of the file in this case, upon consideration of the

Recommendation, and for good cause, it is

       ORDERED that the Recommendation of the Magistrate Judge is ADOPTED, and

the motion to vacate, set aside or correct sentence (doc. 1) pursuant to 28 U.S.C. § 2255 is

DISMISSED for lack of jurisdiction.

       DONE this 1st day of April, 2021.


                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
